DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA .
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 2/22/2021 After Final Amendment Is Not Entered
01.	Under 37 CFR 1.116(b) (1), an after final "amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action." And under 37 CFR 1.116(b)(2) and (3), an after final amendment "may be admitted" if it "present[s] rejected claims in better form for consideration on appeal," or "touch[s] the merits of the application [and shows] good and sufficient reasons why the amendment is necessary and was not earlier presented," respectively. A proposed amendment will not be entered absent persuasive reason(s) for why it should.
The 2/22/2021 Reply, after the 12/24/20202 "Final Office Action," proposes amending claims 1, 9, and 13-15.
With respect to independent claim 1, the 2/2021 Reply proposes amending the claim to recite "the boron-rich ferromagnetic layer including or (b) an alloy consisting of cobalt and boron, and the boron-free ferromagnetic layer including an alloy consisting of cobalt and iron."
or (c) an alloy of cobalt, iron, and an element M, where element M is one of tantalum, hafnium, zirconium, or chromium, and boron having a composition (CoFeM)xB1oo-x, and wherein X is between 40 and 80 in atomic percent, and the boron-free ferromagnetic layer includes an alloy consisting of iron and cobalt 
At least the proposed independent claims appear to change scope of the claims and therefore, possibly, the disclosure.
Clearly, the proposed amendments therefore raise new issues not considered before, requiring further consideration or search, or both.
Resolving these new issues requires at least:
(1) determining whether the proposed amended claims are restrictable;
(2) determining whether proposed amended claims, depending from the proposed amended independent claims 1 and 15, are restrictable from each other and from the pending, rejected claims;
(3) determining whether and how the proposed amendments introduce indefiniteness or new matter, or both;
(4) determining whether and how the proposed amended claims distinguish over the applied prior art references;

(6) determining whether and how the proposed amended claims distinguish over prior art references that might be determined to be relevant as a result of a necessary update search if the proposed claims were entered; and 
(7) preparing a new Office Action setting forth and communicating the PTO's position, including potential restrictions(s), objection(s), and art and non-art rejection(s) of the proposed claims, if the proposed amended claims were entered. 
Clearly, the proposed amendment, therefore, materially increase and complicate the issues for appeal, rather than reducing or simplifying the issues for appeal.
Clearly, the proposed amendments, therefore, place the application in worse form for appeal.
Additionally, there is no showing why the proposed amendments are necessary and why they were not earlier presented.
For the above reasons, the proposed amendments are not entered.
Examiner notes the availability of After Final Consideration Pilot Program 2 (hereinafter "AFCP-2;" see, for example, the 5/17/2013 notice by the USPTO in the FEDERAL REGISTER, Vol. 78, No. 96, pp. 29117-29118; see, also, https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20 ) as an alternative for presenting a Response, including proposed amendments, After A Final Rejection.
Response to Arguments 
02.	The arguments in the 2/22/2021 "Reply" to the 12/24/2020 "Office Action" have been fully considered. These arguments however are not ripe since the proposed amendments are not entered.
Status of Claims Pending as of the 12/24/2020 Office Action
03.	The rejections of claims 1-9 and 11-20, in the 12/24/2020 "Office Action," are maintained. Claim 10 remains withdrawn from further consideration as being directed to an invention restricted from further examination on the merits by the constructive election of another invention by prior presentation and examination.
CONCLUSION
04.	The period for reply expires on: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection, whichever is later. Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from this expiration date.
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814